DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Rejections – 35 USC § 101 
	35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	[FP 7.05 and 7.05.016 with explanation provided] 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
“obtaining a plurality of candidate color spaces,
obtaining color primaries of a first color space;
obtaining a convex hull associated with each of the plurality of candidate color spaces, wherein the convex hull is shaped by its color primaries;
selecting a second color space among the plurality of candidate color spaces, wherein selecting the selected second color space comprises determining that position of the primaries of the first color space is inside the convex hull associated with the second color space is the candidate color space having the smallest convex hull shaped by primaries of said candidate color space which encompasses all the primaries of the first color space; and
reconstructing an image using the second color space.”
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining a plurality of candidate color spaces, obtaining color primaries of a first color space;” in the context of this claim encompasses in the mental process the user is obtaining a plurality of candidate color spaces. Similarly, the limitation of “selecting a second color space among the plurality of candidate color spaces”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “selecting” in the context of this claim encompasses the user thinking and then selecting second color space. 
Similarly, the limitation of “reconstructing an image using the second color space”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “reconstructing” in the context of this claim encompasses the user manually is creating an image using the selected the second color. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. 		
	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
“An image reconstruction device comprising at least one processor configured to:
obtaining a plurality of candidate color spaces,
obtaining color primaries of a first color space;
obtaining a convex hull associated with each of the plurality of candidate color spaces, wherein the convex hull is shaped by its color primaries;
selecting a second color space among the plurality of candidate color spaces, wherein selecting the selected second color space comprises determining that position of the primaries of the first color space is inside the convex hull associated with the second color space is the candidate color space having the smallest convex hull shaped by primaries of said candidate color space which encompasses all the primaries of the first color space; and
reconstructing an image using the second color space.”
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining a plurality of candidate color spaces, obtaining color primaries of a first color space;” in the context of this claim encompasses in the mental process the user is obtaining a plurality of candidate color spaces. Similarly, the limitation of “selecting a second color space among the plurality of candidate color space”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “selecting” in the context of this claim encompasses the user thinking and then selecting second color space. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. 
	In particular, the claim only recites one additional element – using a processor to perform both the obtaining and selecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting based on a obtained color spaces of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the obtaining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422